Order entered September 16, 2015




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-15-00537-CV

  JOSEPH ASHMORE, JR., ALLAN CLARK AND FINANCIAL RISK SPECIALISTS,
                            INC., Appellants

                                                  V.

                 JMS CONSTRUCTION, INC. AND DAVID PERLEY, Appellees

                         On Appeal from the 193rd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-10-13260

                                              ORDER
           Although we extended the deadline for filing the reporter’s record to September 7, 2015,

court reporter Stephanie Moses has still not filed the record. Accordingly, we ORDER Ms.

Moses to file the record no later than September 28, 2015. Ms. Moses is cautioned that no

further extensions will be granted absent exigent circumstances.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Moses and all

parties.




                                                        /s/   CRAIG STODDART
                                                              JUSTICE